Exhibit 10.2

LOCKUP AGREEMENT

This Lockup Agreement is dated as of December 18, 2019 and is between Mosaic
Acquisition Corp., a Delaware corporation (“Mosaic”), and each of the
stockholder parties identified on Exhibit A hereto and the other persons who
enter into a joinder to this Agreement substantially in the form of Exhibit B
hereto with the Company in order to become a “Stockholder Party” for purposes of
this Agreement (collectively, the “Stockholder Parties”). Capitalized terms used
but not defined herein shall have the meanings assigned to them in the
Stockholders Agreement (as defined below).

BACKGROUND:

WHEREAS, the Stockholder Party has agreed to purchase 5,000,000 shares of
Class A Common Stock of Mosaic (the “Purchased Shares”) pursuant to a
Subscription Agreement, dated as of December 18, 2019, by and among Vivint Smart
Home, Inc., and the Stockholder Party;

WHEREAS, Legacy Vivint and Mosaic are executing Amendment No. 1 to the Merger
Agreement on the date hereof pursuant to which a subsidiary of Mosaic will merge
with and into Legacy Vivint and Mosaic will be renamed Vivint Smart Home, Inc.;
and

WHEREAS, in connection with the Merger and effective upon the consummation
thereof, the parties hereto wish to set forth herein certain understandings
between such parties with respect to restrictions on transfer of equity
interests in Mosaic.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

INTRODUCTORY MATTERS

1.1. Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“Agreement” means this Lockup Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“Company” means Mosaic following the consummation of the Merger, which shall be
renamed “Vivint Smart Home, Inc.”

“covered shares” has the meaning set forth in Section 2.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“immediate family” has the meaning set forth in Section 2.1(b).

“Lock-Up Period” has the meaning set forth in Section 2.1(a).



--------------------------------------------------------------------------------

“Non-Recourse Party” has the meaning set forth in Section 3.16.

“Permitted Transferees” means with respect to a Stockholder Party, a Transferee
of shares that agrees to become party to, and to be bound to the same extent as
its Transferor by the terms of, this Agreement.

“shares” means shares of common stock of the Company or any securities of the
Company into which the shares are converted or reclassified or for which the
shares are exchanged.

“Stockholder Parties” has the meaning set forth in the Preamble.

“Stockholders Agreement” means the Stockholders Agreement, dated as of
September 15, 2019, by and among Legacy Vivint, Mosaic and the other parties
thereto.

“Stockholders Agreement Parties” means the “Stockholder Parties” as defined in
the Stockholders Agreement.

1.2. Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, and (c) the
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to sections of this
Agreement unless otherwise specified.

ARTICLE II

LOCKUP

2.1. Lockup. (a) During the period beginning on the effective time of the Merger
and continuing to and including the date that is six (6) months after the
Closing Date (the “Lock-Up Period”), each Stockholder Party agrees not to,
directly or indirectly, offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of the Purchased Shares,
or any options or warrants to purchase any Purchased Shares, or any securities
convertible into, exchangeable for or that represent the right to receive the
Purchased Shares, or any interest in any of the foregoing, whether now owned or
hereinafter acquired, owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the U.S. Securities and Exchange Commission
(collectively, the “covered shares”). The foregoing restriction is expressly
agreed to preclude such Stockholder Parties from engaging in any hedging or
other transaction which is designed to or which reasonably could be expected to
lead to or result in a sale or disposition of the covered shares even if such
covered shares would be disposed of by someone other than such Stockholder
Parties. Such prohibited hedging or other transactions would include, without
limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the covered shares or with respect to any security that includes, relates to, or
derives any significant part of its value from such covered shares.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, a Stockholder Party may transfer or dispose
of its shares (i) by will or intestacy, (ii) as a bona fide gift or gifts,
including to charitable organizations, (iii) to any trust, partnership, limited
liability company or other entity for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned (for purposes of this
Section 2.1, “immediate family” shall mean any relationship by blood, current or
former marriage or adoption, not more remote than first cousin), (iv) to any
immediate family member or other dependent, (v) as a distribution to limited
partners, members or stockholders of such Stockholder Party, (vi) to its
Affiliated investment fund or other Affiliated entity controlled or managed by
such Stockholder Party or its Affiliates, (vii) to a nominee or custodian of a
Person to whom a disposition or transfer would be permissible under clauses
(i) through (vi) above, (viii) pursuant to an order or decree of a Governmental
Authority, (ix) from an executive officer to the Company or its Subsidiary or
parent entities upon death, disability or termination of employment, in each
case, of such executive officer, (x) pursuant to a bona fide third-party tender
offer, merger, consolidation or other similar transaction in each case made to
all holders of the shares involving a Change of Control (as defined below)
(including negotiating and entering into an agreement providing for any such
transaction), provided that in the event that such tender offer, merger,
consolidation or other such transaction is not completed, such Stockholder
Party’s shares shall remain subject to the provisions of this Section 2.1, (xi)
to the Company (1) pursuant to the exercise, in each case on a “cashless” or
“net exercise” basis, of any option to purchase shares granted by the Company
pursuant to any employee benefit plans or arrangements which are set to expire
during the Lock-Up Period, where any shares received by the undersigned upon any
such exercise will be subject to the terms of this Section 2.1, or (2) for the
purpose of satisfying any withholding taxes (including estimated taxes) due as a
result of the exercise of any option to purchase shares or the vesting of any
restricted stock awards granted by the Company pursuant to employee benefit
plans or arrangements which are set to expire or automatically vest during the
Lock-Up Period, in each case on a “cashless” or “net exercise” basis, where any
shares received by such Stockholder Party upon any such exercise or vesting will
be subject to the terms of this Section 2.1, or (xii) with the prior written
consent of the Company; provided that:

(i) in the case of each transfer or distribution pursuant to clauses
(ii) through (vii) above, (a) each donee, trustee, distributee or transferee, as
the case may be, agrees to be bound in writing by the restrictions set forth in
this Section 2.1; and (b) any such transfer or distribution shall not involve a
disposition for value, other than with respect to any such transfer or
distribution for which the transferor or distributor receives (x) equity
interests of such transferee or (y) such transferee’s interests in the
transferor;

(ii) in the case of each transfer or distribution pursuant to clauses
(ii) through (vii) above, if any public reports or filings (including filings
under Section 16(a) of the Exchange Act) reporting a reduction in beneficial
ownership of shares shall be required or shall be voluntarily made during the
Lock-Up Period (a) such Stockholder Party shall provide the Company prior
written notice informing them of such report or filing and (b) such report or
filing shall disclose that such donee, trustee, distributee or transferee, as
the case may be, agrees to be bound in writing by the restrictions set forth
herein;

 

3



--------------------------------------------------------------------------------

(iii) for purposes of clause (x) above, “Change of Control” shall mean the
transfer to or acquisition by (whether by tender offer, merger, consolidation,
division or other similar transaction), in one transaction or a series of
related transactions, a Person or group of Affiliated Persons (other than the
313 Acquisition Entities or an underwriter pursuant to an offering), of the
Company’s voting securities if, after such transfer or acquisition, such Person
or group of Affiliated Persons would Beneficially Own more than 50% of the
outstanding voting securities of the Company (or the surviving entity);

(iv) any consent granted to a 313 Acquisition Entity pursuant to
Section 3.1(b)(xii) of the Confidentiality and Lockup Agreement to which a 313
Acquisition Entity is party with the Company shall be automatically granted to
all Stockholder Parties; and

(v) any consent granted to a PIPE Holder pursuant to Section 2.1(b)(xii) of the
Confidentiality and Lockup Agreement to which a PIPE Holder is party with the
Company shall be automatically granted to all PIPE Holders.

(c) Each Stockholder Party shall be permitted to enter into a trading plan
established in accordance with Rule 10b5-1 under the Exchange Act during the
applicable Lock-Up Period so long as no transfers or other dispositions of such
Stockholder Party’s shares in contravention of Section 2.1 are effected prior to
the expiration of the applicable Lock-Up Period.

(d) Each Stockholder Party also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the covered shares except in compliance with the foregoing
restrictions and to the addition of a legend to such Stockholder Party’s shares
describing the foregoing restrictions.

ARTICLE III

GENERAL PROVISIONS

3.1. Termination. Subject to Section 3.14 or the early termination of any
provision as a result of an amendment to this Agreement agreed to by the Board
and the Stockholder Parties, as provided under Section 3.3, this Agreement
(other than Article III hereof), shall terminate with respect to each
Stockholder Party and its Permitted Transferees at such time as such Stockholder
Party or Permitted Transferee is no longer subject to the restrictions contained
in Section 2.1.

3.2. Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be either
personally delivered, or mailed first class mail (postage prepaid) or sent by
reputable overnight courier service (charges prepaid) to the Company at the
address set forth below and to any other recipient at the address indicated on
the Company’s records, or at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when sent by
facsimile (receipt confirmed) or delivered personally, five (5) days after
deposit in the U.S. mail and one (1) day after deposit with a reputable
overnight courier service.

 

4



--------------------------------------------------------------------------------

The Company’s address is:

Vivint Smart Home, Inc.

4931 North 300 West

Provo, Utah 84604

Attention: Chief Legal Officer

with a copy (not constituting notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Igor Fert, Esq.

Fax: (212) 455-2502

If to any Stockholder Party, to such address as such Stockholder Party shall
furnish to the Company in writing.

3.3. Amendment; Waiver. (a) The terms and provisions of this Agreement may be
modified or amended only with the written approval of the Company and
Stockholder Parties holding a majority of the shares then held by the
Stockholder Parties in the aggregate as to which this Agreement has not been
terminated pursuant to Section 3.1. Prior to the consummation of the Merger,
this Agreement may not be amended without the prior written consent of Legacy
Vivint.

(b) Except as expressly set forth in this Agreement, neither the failure nor
delay on the part of any party hereto to exercise any right, remedy, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence.

(c) No party shall be deemed to have waived any claim arising out of this
Agreement, or any right, remedy, power or privilege under this Agreement, unless
the waiver of such claim, right, remedy, power or privilege is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

(d) Any party hereto may unilaterally waive any of its rights hereunder in a
signed writing delivered to the Company.

3.4. Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof.

3.5. Assignment. This Agreement may not be assigned without the express prior
written consent of the other parties hereto, and any attempted assignment,
without such consents, will be null and void. This Agreement will inure to the
benefit of and be binding on the parties hereto and their respective successors
and permitted assigns.

 

5



--------------------------------------------------------------------------------

3.6. Third Parties. Except as provided for in Article II and Article III with
respect to any Non-Recourse Party, this Agreement does not create any rights,
claims or benefits inuring to any person that is not a party hereto nor create
or establish any third party beneficiary hereto.

3.7. Governing Law. THIS AGREEMENT AND ITS ENFORCEMENT AND ANY CONTROVERSY
ARISING OUT OF OR RELATING TO THE MAKING OR PERFORMANCE OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

3.8. Jurisdiction; Waiver of Jury Trial. Each party hereto hereby (i) agrees
that any action, directly or indirectly, arising out of, under or relating to
this Agreement shall exclusively be brought in and shall exclusively be heard
and determined by either the Supreme Court of the State of New York sitting in
Manhattan or the United States District Court for the Southern District of New
York, and (ii) solely in connection with the action(s) contemplated by
subsection (i) hereof, (A) irrevocably and unconditionally consents and submits
to the exclusive jurisdiction of the courts identified in subsection (i) hereof,
(B) irrevocably and unconditionally waives any objection to the laying of venue
in any of the courts identified in clause (i) of this Section 3.8, (C)
irrevocably and unconditionally waives and agrees not to plead or claim that any
of the courts identified in such clause (i) is an inconvenient forum or does not
have personal jurisdiction over any party hereto, and (D) agrees that mailing of
process or other papers in connection with any such action in the manner
provided herein or in such other manner as may be permitted by applicable law
shall be valid and sufficient service thereof. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM OR ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

3.9. Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and that the parties, in
addition to any other remedy to which they may be entitled at law or in equity,
shall be entitled to specific performance of this Agreement without the posting
of a bond.

3.10. Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof other than those expressly set forth
herein. This Agreement supersedes all other prior agreements and understandings
between the parties with respect to such subject matter.

 

6



--------------------------------------------------------------------------------

3.11. Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by Law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by Law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

3.12. Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

3.13. Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one agreement (or amendment, as
applicable).

3.14. Effectiveness. This Agreement shall be valid and enforceable as of the
date of this Agreement and may not be revoked by any party hereto; provided that
the provisions herein (other than this Article III) shall not be effective until
the consummation of the Merger. In the event the Merger Agreement is terminated
in accordance with its terms, this Agreement shall automatically terminate and
be of no further force or effect.

3.15. No Recourse. This Agreement may only be enforced against, and any claim or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, the
transactions contemplated hereby or the subject matter hereof may only be made
against the parties hereto and no past, present or future Affiliate, director,
officer, employee, incorporator, member, manager, partner, shareholder, agent,
attorney or representative of any party hereto or any past, present or future
Affiliate, director, officer, employee, incorporator, member, manager, partner,
stockholder, agent, attorney or representative of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its Affiliates seek to enforce this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages from, any Non-Recourse Party.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lockup Agreement on
the day and year first above written.

 

MOSAIC ACQUISITION CORP. By:  

/s/ David M. Maura

Name:   David M. Maura Title:   Chairman, President and Chief Executive Officer

[Signature Page to Lockup Agreement]



--------------------------------------------------------------------------------

Fayerweather Fund Eiger, L.P. By:  

/s/ Andrew L. Stevenson

Name:   Andrew L. Stevenson Title:   Manager of Fayerweather Management LLC
its General Partner

[Signature Page to Lockup Agreement]



--------------------------------------------------------------------------------

Exhibit A

Fayerweather Fund Eiger, L.P.



--------------------------------------------------------------------------------

Exhibit B

FORM OF JOINDER TO LOCKUP AGREEMENT

[            ], 20        

Reference is made to the Lockup Agreement, dated as of December 18, 2019, by and
between Mosaic Acquisition Corp., Fayerweather Fund Eiger, L.P. and the other
Stockholder Parties (as defined therein) from time to time party thereto (as
amended from time to time, the “Lockup Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Lockup Agreement.

Each of the Company and each undersigned holder of shares of the Company (each,
a “New Stockholder Party”) agrees that this Joinder to the Lockup Agreement
(this “Joinder”) is being executed and delivered for good and valuable
consideration.

Each undersigned New Stockholder Party hereby agrees to and does become party to
the Lockup Agreement as a Stockholder Party. This Joinder shall serve as a
counterpart signature page to the Lockup Agreement and by executing below each
undersigned New Stockholder Party is deemed to have executed the Lockup
Agreement with the same force and effect as if originally named a party thereto.

This Joinder may be executed in multiple counterparts, including by means of
facsimile or electronic signature, each of which shall be deemed an original,
but all of which together shall constitute the same instrument.

[Remainder of Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this joinder as of the
date first set forth above.

 

[NEW STOCKHOLDER PARTY] By:  

                     

  Name:   Title [COMPANY] By:  

                 

  Name:   Title: